Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 1 of 14 PageID #: 32173




                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION

       PERSONALIZED MEDIA                                   §
       COMMUNICATIONS, LLC,                                 §
                                                            §
                     Plaintiff,                             §
                                                            §
                                                                    Case No. 2:15-cv-01366-JRG-RSP
       v.                                                   §
                                                            §
       APPLE, INC.,                                         §
                                                            §
                     Defendant.                             §

                                            MEMORANDUM ORDER

              Before the Court is the Motion to Strike Testimony of Vincent A. Thomas filed by Plaintiff

   Personalized Media Communications, LLC (“PMC”). Dkt. No. 275. PMC moves to strike the

   testimony of Mr. Vincent A. Thomas, Apple, Inc.’s damages expert. See Dkt. No. 275 at 51. The

   Motion is GRANTED-IN-PART and DENIED-IN-PART.

              I.      BACKGROUND

              On October 10, 2016, PMC’s damages expert, Mr. Michael J. Dansky (“Mr. Dansky”),

   served his damages report detailing Apple’s alleged infringement of the asserted patents. See Dkt,

   No. 275 at 5. Mr. Dansky calculated a running royalty of $240 million, basing his estimate on

   Apple’s allegedly infringing FairPlay, FPS, and HLS functionalities. Id. On October 31, 2016,

   Apple served Mr. Thomas’ damages report to rebut Mr. Dansky’s damages calculations. Id. at 6.

   Mr. Thomas’ report disclosed alternative estimates, calculations, and analysis for Apple’s alleged

   infringement. See id. Mr. Thomas estimates that PMC would be entitled to a lump-sum payment




   1
       Citations are to page numbers assigned through ECF system.
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 2 of 14 PageID #: 32174




   of $1 million per allegedly infringing patent. Id. On November 21, 2016, PMC filed this Motion 2.

   Dkt. No. 275.

           II.      LEGAL STANDARDS

           A. Daubert Standard

           An expert witness may provide opinion testimony if “(a) the expert’s scientific, technical,

   or other specialized knowledge will help the trier of fact to understand the evidence or to determine

   a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product

   of reliable principles and methods; and (d) the expert has reliably applied the principles and

   methods to the facts of the case.” Fed. R. Evid. 702.

           Federal Rule of Evidence 702 requires a district court to make a preliminary determination,

   when requested, as to whether the requirements of the rule are satisfied with regard to a particular

   expert’s proposed testimony. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999);

   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–93 (1993). District courts are accorded

   broad discretion in making Rule 702 determinations of admissibility. Kumho Tire, 526 U.S. at 152

   (“the trial judge must have considerable leeway in deciding in a particular case how to go about

   determining whether particular expert testimony is reliable”). Although the Fifth Circuit and other

   courts have identified various factors that the district court may consider in determining whether

   an expert’s testimony should be admitted, the nature of the factors that are appropriate for the court

   to consider is dictated by the ultimate inquiry—whether the expert’s testimony is sufficiently

   reliable and relevant to be helpful to the finder of fact and thus to warrant admission at trial. United

   States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).



   2
     Apple filed its response in opposition to PMC’s Motion on December 8, 2016. Dkt. No. 292. PMC filed their reply
   in support for their Motion on December 12, 2016. Dkt. No. 308. Apple filed its sur-reply on December 22, 2016.
   Dkt. No. 330.

                                                           2
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 3 of 14 PageID #: 32175




           Importantly, in a jury trial setting, the Court’s role under Daubert is not to weigh the expert

   testimony to the point of supplanting the jury’s fact-finding role; instead, the Court’s role is limited

   to that of a gatekeeper, ensuring that the evidence in dispute is at least sufficiently reliable and

   relevant to the issue before the jury that it is appropriate for the jury’s consideration. See Micro

   Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1391–92 (Fed. Cir. 2003) (applying Fifth Circuit law)

   (“When, as here, the parties’ experts rely on conflicting sets of facts, it is not the role of the trial

   court to evaluate the correctness of facts underlying one expert’s testimony.”); Pipitone v.

   Biomatrix, Inc., 288 F.3d 239, 249–50 (5th Cir. 2002) (“‘[t]he trial court’s role as gatekeeper

   [under Daubert] is not intended to serve as a replacement for the adversary system.’ . . . Thus,

   while exercising its role as a gate-keeper, a trial court must take care not to transform a Daubert

   hearing into a trial on the merits,” quoting Fed. R. Evid. 702 advisory committee note).

   Accordingly, “a district court may exclude evidence that is based upon unreliable principles or

   methods, legally insufficient facts and data, or where the reasoning or methodology is not

   sufficiently tied to the facts of the case.” Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283,

   1295 (Fed. Cir. 2015).

           As the Supreme Court explained in Daubert, 509 U.S. at 596, “Vigorous cross-

   examination, presentation of contrary evidence, and careful instruction on the burden of proof are

   the traditional and appropriate means of attacking shaky but admissible evidence.” See Mathis v.

   Exxon Corp., 302 F.3d 448, 461 (5th Cir. 2002).

           B. Damages

           The Federal Circuit has stated that “estimating a ‘reasonable royalty’ is not an exact

   science. As such, the record may support a range of ‘reasonable’ royalties, rather than a single

   value. Likewise, there may be more than one reliable method for estimating a reasonable royalty.”



                                                      3
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 4 of 14 PageID #: 32176




   Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1315 (Fed. Cir. 2014). However, “the patentee . . .

   must in every case give evidence tending to separate or apportion the defendant’s profits and the

   patentee’s damages between the patented feature and the unpatented features . . . [unless] the entire

   value of the whole machine, as a marketable article, is properly and legally attributable to the

   patented feature.” Garretson v. Clark, 111 U.S. 120, 121, 4 S. Ct. 291, 28 L. Ed. 371, 1884 Dec.

   Comm’r Pat. 206 (1884). Accordingly, proof of damages must be carefully tied to “the claimed

   invention’s footprint in the market place.” VirnetX, Inc. v. Cisco Sys., 767 F.3d 1308, 1327 (Fed.

   Cir. 2014); Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201, 1226 (Fed. Cir. 2014) (“The essential

   requirement is that the ultimate reasonable royalty award must be based on the incremental value

   that the patented invention adds to the end product.”); CSIRO v. Cisco Sys., 809 F.3d 1295 (Fed.

   Cir. 2015) (“[D]amages awarded for patent infringement must reflect the value attributable to the

   infringing features of the product, and no more”).



          III.    ANALYSIS

          A. Mr. Thomas’ Lump Sum Royalty Estimate

          PMC states that Mr. Thomas’ testimony is based on unreliable, unsupported, and/or opaque

   methodologies. See Dkt. No. 275 at 5. PMC argues Mr. Thomas’ estimate of a lump sum royalty

   is unsupported, contains flawed analysis of both PMC and Apple license agreements, and is a black

   box assessment. Id.



                  1. Mr. Thomas’ Basis or Methodology for Determining Non-Infringing
                     Alternatives

          PMC believes Mr. Thomas’ report is premised on inaccurate and incorrect assumptions of

   both Dr. Stephen Wicker (“Dr. Wicker”)—Apple’s non-infringement expert—and Mr. Thomas.

                                                    4
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 5 of 14 PageID #: 32177




   PMC asserts Mr. Thomas is not permitted to rely entirely on a “discussion with Dr. Wicker” for

   the availability and costs associated with potential design-arounds. See Dkt. No. 275 at 6 (citing

   Dkt. No. 275-3 ¶¶ 99–101, n. 242–45, n. 247–49). PMC argues that Mr. Thomas’ calculation,

   which is based solely on Dr. Wicker’s expert opinion and experience, that it would take “‘six Apple

   engineers six months to design, develop, test, and implement’ a design-around” is unreliable. Dkt.

   No. 275 at 12. PMC further argues that Mr. Thomas’ figure of $400,000 associated with “other

   costs and unforeseen issues” is insufficiently explained. Id. PMC contends it is “unable to either

   agree or disagree with Mr. Thomas’ [cost] choices because he has not disclosed the choices he

   made about included and excluded costs.” Dkt. No. 306 at 6 (citing Dkt. No. 275-3 ¶ 101).

          Apple counters that “Thomas’s reliance on Apple’s technical expert, Dr. Stephen Wicker,

   for information about non-infringing alternatives is entirely appropriate . . . [because] Thomas is

   not required to have experience with DRM technology to independently determine whether a

   design-around proposed by Dr. Wicker would be acceptable.” Dkt. No. 292 at 5–6. Apple argues

   Mr. Thomas “took conservative estimates of the time and personnel it would take to develop a

   non-infringing alternative based upon Dr. Wicker’s testimony, and conservative estimates of the

   salaries of those personnel and potential other costs and unforeseen issues.” Id. at 6.

          The Court will not exclude Mr. Thomas’ testimony regarding his analysis and cost estimate

   of non-infringing alternatives. Underpinning Mr. Thomas’ report is a conversation with Dr. Wicker

   concerning the implementation methods, and resources required, to develop a non-infringing

   alternative. See Dkt. No. 275-3 at ¶¶ 99–101. Although PMC argues Mr. Thomas’ heavy reliance

   on Dr. Wicker’s expertise is impermissible, using a technical expert in the industry to help form a

   damages opinion is permitted, even such heavy reliance. See Apple Inc. v. Motorola, Inc., 757 F.3d

   1286, 1321 (Fed. Cir. 2014) (“Experts routinely rely upon other experts hired by the party they



                                                    5
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 6 of 14 PageID #: 32178




   represent for expertise outside of their field.”) (citing Dura Automotive Sys. of Ind., Inc. v. CTS

   Corp., 285 F.3d 609, 609–613 (7th Cir. 2002) (“[I]t is common in technical fields for an expert to

   base an opinion in part on what a different expert believes on the basis of expert knowledge not

   possessed by the first expert.”). Therefore, Mr. Thomas’ reliance on Dr. Wicker’s expert opinion

   of non-infringing alternatives is permissible. Though Mr. Thomas’ report may heavily cite to a

   discussion, which may not be easy to “fact check,” that is not a reason to exclude Mr. Thomas’

   testimony. PMC can, and did, depose Mr. Thomas to probe the content and substance of the

   conversation with Dr. Wicker. See Dkt. No. 273-4 at 6. PMC raises questions regarding the

   reliability and assumptions in Dr. Wicker’s analysis, these are best handled in the motion related

   to Dr. Wicker’s testimony not Mr. Thomas’. See Dkt. No. 262.

          Mr. Thomas provided a reasonable accounting of the non-infringing alternative costs. The

   $400,000 figure used by Mr. Thomas is an assertedly conservative estimate, based on his

   conversation with Dr. Wicker, of any potential or unforeseen costs associated with developing a

   non-infringing alternative(s). See Dkt. No. 275-3 ¶101. Based on his conversation with Dr. Wicker

   and professional experience, Mr. Thomas estimated $400,000 for any potential or unforeseen

   costs. Id. At some point an expert must be allowed to rely on and use his or her judgment, so long

   as their opinion is supported by facts and data. The Court is not willing to say that Mr. Thomas’

   approach was unreasonable or that his opinion is completely unsupported by facts and data. PMC’s

   disagreement with Mr. Thomas’ conclusions are best handled through cross-examination.

                  2. Mr. Thomas’ Reliance on the Zynga and ARRIS Agreements

          PMC states that the Zynga and ARRIS agreements identified by Mr. Thomas are not

   comparable to the hypothetical PMC-Apple negotiation. See Dkt. No. 275 at 9. PMC believes “the

   circumstances under which the Zynga license was negotiated . . . renders the license not

   comparable” and that “Thomas fail[ed] to address this distinction.” Dkt. No. 275 at 13–14. PMC
                                                   6
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 7 of 14 PageID #: 32179




   argues that since “[t]he Zynga license was negotiated after a finding of non-infringement by a jury

   and the institution of inter partes review proceedings against all of the asserted claims” it is not

   comparable to a hypothetical negotiation with Apple, despite certain PMC employees arguing

   otherwise. Id. PMC also argues that Mr. Thomas’ analysis of the ARRIS agreement is fatally

   flawed because “there are fundamental features distinguishing the ARRIS license agreement that

   Thomas never attempts to address.” Id. at 14. PMC explains that Mr. Thomas ignored “that ARRIS

   already had rights to the PMC patents at the time of the [ARRIS] negotiation . . . [and that] ARRIS

   had received a license to the PMC patents following its acquisition of General Instruments from

   Motorola Mobility . . . [the] license that Thomas relies on [were] meant to be an add on license to

   ensure that all ARRIS products were covered” under PMC’s portfolio. Id. PMC claims Mr.

   Thomas did not adjust his analysis due the circumstances of either the Zynga or ARRIS license.

   See id.

             Apple claims PMC induced Apple into believing the Zynga license was analogous. See

   Dkt. No. 292 at 8. Apple cites Mr. Gerald Holtzman’s (“Holtzman”) testimony “that the Zynga

   license ‘was not the result of settlement of litigation’” as well as pre-suit emails suggesting that

   Zynga and Apple were analogous companies as evidence of PMC’s inducing statements. Dkt. No.

   292 at 8 (citing Dkt. No. 292-3 at 5–6). Furthermore, Apple submits that “Thomas did note

   differences between the Arris license and the theoretical license that PMC and Apple would reach

   as a result of the hypothetical negotiation. Dkt. No. 292 at 8 (citing Dkt. No. 292-2 ¶ 112)

   (emphasis removed).

             Mr. Thomas’ discussion of the Zynga and ARRIS licenses as indicative of the value of the

   patents-in-suit will not be stricken. The Zynga agreement is titled “Settlement and Patent License

   Agreement.” Dkt. No. 275-8 at 2. The Court is not convinced by Holtzman’s characterization that



                                                    7
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 8 of 14 PageID #: 32180




   the Zynga agreement was not due to settlement. Holtzman’s characterization is plainly incorrect

   given the title and preamble. Id (“WHEREAS, PMC and Zynga now desired to settle all disputes

   between them related to Litigation, the IPRs, and the patents-in-suit and all related patents and

   patent applications and enter into this Agreement providing for a full, final, complete and global

   resolution of all past, present, and future such claims”). However, its status as a litigation license

   is not dispositive of its admissibility or its comparability. PerdiemCo, LLC v. Industrack LLC, No.

   2:15-cv-726-JRG-RSP, 2016 U.S. Dist. LEXIS 155754, *13 (E.D. Tex. Nov. 9, 2016) (citations

   omitted). “[T]he Court must apply scrutiny in determining the admissibility of such licenses.

   Accordingly, ‘the Court assesses litigation licenses on a case-by-case basis in determining their

   admissibility.’” PerdiemCo,, 2016 U.S. Dist. LEXIS 155754 at *13 (citations omitted). Litigation

   licenses can involve licenses to patents of comparable technology. S3g Tech. v. Unikey Techs., No.

   6:16-cv-400-RWS-KNM, 2018 U.S. Dist. LEXIS 239516, *7 (E.D. Tex. May 8, 2018).

          It is reasonable for Mr.Thomas to use the Zynga license as a benchmark of value as long

   as he accounted for technological and economic differences. “So long as the jury is provided

   evidence of these similarities and differences so that they may consider the relevance of the

   challenged settlement agreements for themselves, the agreements may properly be admitted into

   evidence.” PerdiemCo, 2016 U.S. Dist. LEXIS 155754 at *14 (quoting Finjan, Inc. v. Blue Coat

   Sys., Inc., No. 13-cv-03999-BLF, 2015 U.S. Dist. LEXIS 88760, 2015 WL 4129193, at *5 (N.D.

   Cal. July 8, 2015)). The Court is satisfied that Mr. Thomas considered these differences in his

   analysis. His analysis relied on testimony and evidence regarding the comparability of Zynga and

   Apple to conclude that the licenses are similar. See Dkt. No. 275-3 ¶ 63, ¶ 113. Pre-suit emails

   between Apple and PMC discuss the parallels between Apple’s business model and Zynga’s

   business model. See id. ¶ 113. Mr. Thomas discussed PMC correspondence with Apple, where



                                                     8
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 9 of 14 PageID #: 32181




   PMC described Zynga as a company involved in “advanced web based and mobile

   technologies”—a similar industry to Apple’s. Id. Mr. Thomas’ opinion on the Zynga license meets

   the threshold of admissibility.

          For similar reasons, Mr. Thomas may rely on the ARRIS licensing agreement in his

   testimony. PMC’s contention about the differences between the ARRIS license, and the

   hypothetical negotiation may be well founded. Mr. Thomas, however, does address these

   differences in his report. See Dkt. No. 275-3 ¶¶ 111–12 (“The PMC agreement with Arris does

   contain additional consideration such as assignment of patents from PMC to Arris that would have

   required their own value separate from the value the licensee placed on the patents-in-suit”).

   Differences between the ARRIS license and the hypothetical negotiation are also discussed at

   different points in the report. See Dkt. No. 275-3 ¶¶ 111–12, ¶¶ 195–99. The court is satisfied that

   Mr. Thomas adequately provided evidence of the similarities and differences that would inform a

   jury. Thus, Mr. Thomas’ testimony comparing the ARRIS agreement is admissible.

          To the extent PMC argues that Mr. Thomas should have considered additional differences

   in either the Zynga or ARRIS licenses such as company size, technology differences, economical

   differences, etc. these criticisms go to the weight of Mr. Thomas’ opinion, not its admissibility.



                  3. Analysis of Apple’s Licensing History

          PMC contends that Mr. Thomas’ report is flawed because “his analysis is based solely on

   the 25 license agreements produced in this litigation . . . [and neither] Thomas nor Apple’s

   Principal Counsel . . . [were] aware of how the 25 license agreements were selected.” Dkt. No. 275

   at 15–16 (citing Dkt. No. 275-4 at 8, 275-6 at 4). PMC states Mr. Thomas’ opinion is unreliable

   because he was unaware of Apple’s license selection criteria. See Dkt. No. 275 at 16. PMC submits

   Mr. Thomas did not adjust his analysis “to account for any differences between the Apple licenses
                                                    9
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 10 of 14 PageID #:
                                  32182



and the hypothetical negotiation at issue. For example, . . . the accused products in the various

licenses, the size of the parties involved, or the likely validity of the patents at issue.” Dkt. No. 275

at 17.

         Apple explains that PMC ignored “the extensive discussions between the parties about this

issue during fact discovery” and waived this issue. See Dkt. No. 292 at 11. Apple states it

communicated to PMC that the produced licenses were “technologically comparable [] to the

accused functionalities of the patents-in-suit” and PMC failed to inquire further. Dkt. No. 292-7 at

4.

         PMC and Apple exchanged several letters discussing the criteria used to select the licenses,

ultimately culminating in a meet-and-confer about this topic. See Dkt. Nos. 292-6, 292-7, 292-8,

292-9. It appears that PMC was adequately satisfied with Apple’s explanation of the selection

criteria since no motion to compel on this issue was filed and PMC has not offered evidence to the

contrary. If PMC wished to investigate further, it should have continued its inquiry into Apple or

asked the Court for relief. There is no requirement that a damages expert discover all possible

comparable licenses. He merely has to properly analyze those he relies upon.

         Mr. Thomas reviewed Apple’s licenses for indicators of value and adjusted accordingly.

Dkt. No. 275-3 ¶ 121. Mr. Thomas lists three licenses that PMC and Apple would have considered

during their hypothetical negotiation. Id. Mr. Thomas confirmed these three patents are similar

technologically to the patents-in-suit and discusses why they are relevant to the hypothetical

negotiation. Id. at ¶¶ 121–25. Mr. Thomas has sufficiently examined the relevant Apple licenses

and noted relevant differences, and although no adjustments appear to have been made that is not

a basis for exclusion. Id.




                                                   10
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 11 of 14 PageID #:
                                  32183



               4. Basis or Methodology for Lump Sum Estimate

       PMC argues Mr. Thomas’ methodology to arrive at his $1 million total lump sum damages

estimate is so opaque and indiscernible that PMC is “prevented from fully cross-examining Mr.

Thomas on the actual bases and assumptions underlying his opinion.” Dkt. No. 275 at 18. They

believe, “[t]he opacity of Thomas’ methodology leaves him free to testify at trial concerning his

analysis of a host of factors as potential bases for his lump sum estimate.” Id. In particular, PMC

contends Mr. Thomas “does not disclose, for example, whether [he] simply adopted the cost of

designing and implementing a non-infringing alternative as the primary determinant of reasonable

damages for each patent, and if so, why.” Id. at 17–18.

       Apple challenges PMC’s assertions, Apple states “Thomas discuss[es] how the parties

would have considered each factor . . . he considered the result of a hypothetical negotiation

between the parties at Georgia-Pacific factor 15, all of his earlier considerations were synthesized

to reach his conclusion.” Dkt. No. 292 at 15 (citing Dkt. No. 292-2 ¶¶ 186–99). Apple points to

the most relevant factors Mr. Thomas considered in his report, specifically his heavy reliance on

factors 1 to 3. See Dkt. No. 292 at 16.

       Mr. Thomas’s testimony about his methodology and analysis of his lump sum estimate is

sufficiently reliable and meets the threshold specificity to help the trier of fact. Mr. Thomas’

Georgia-Pacific analysis has the specificity required to aid the jury in resolving factual disputes.

Mr. Thomas reviews a few factors to support his lump sum estimate. His analysis includes review

of both Apple and PMC licensing history, review of relevant licenses, discussion of non-infringing

alternatives, and how each consideration shaped his calculations and analysis. Mr. Thomas

discusses the Georgia-Pacific factors and the upward, neutral, or downward impact the facts of

the case have on those factors. Mr. Thomas makes several considerations each of which appear to



                                                11
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 12 of 14 PageID #:
                                  32184



point him towards his $1 million figure such as his analysis of non-infringing alternatives and

review of the PMC licenses. Both considerations point to the estimated $1 million figure. His

opinion is not so opaque as to be immune from rigorous cross-examination.



       B. Mr. Thomas’ Discussion of Mr. Dansky’s Calculation

       PMC argues that Mr. Thomas’ damages calculation is improper because his calculation of

the value added by the patents-in-suit to the FairPlay functionality is flawed. See Dkt. No. 275 at

18. PMC points to Mr. Thomas’ calculation when he “divided the profitability of FairPlay by 53

(50 Apple DRM patents plus the three patents-in-suit).” Id. They state Mr. Thomas’ calculation

“necessarily assumes that each of Apple’s patents has in fact contributed separate and non-

cumulative benefit[s] to FairPlay.” Id. at 18–19. PMC further states “[t]he Thomas Report contains

no analysis of whether each (or even any) of Apple’s DRM patents were in fact used by Apple in

its FairPlay technology at the time the patents-in-suit were issued, the priority date of the Apple

patents, or whether the Apple patents are valid.” Dkt. No. 275 at 19.

       Apple counters that Mr. Thomas was merely correcting and rebutting Mr. Dansky’s

erroneous damages calculation. See Dkt. No. 292 at 17. They argue “Thomas alternative

calculation merely points out that PMC has not sufficiently tied its damages theory to the facts of

this case.” Dkt. No. 292 at 19.

       PMC’s arguments are well taken. Mr. Thomas made an unreliable calculation of the value

attributable to the patents-in-suit that was carried into his later calculations. Mr. Thomas disagreed

with Mr. Dansky’s assessment that the FairPlay functionality derives 100% of its value from the

patents-in-suit. Mr. Thomas rebuts Mr. Dansky’s calculation by re-calculating the percentage of

value added by the patents-in-suit by “[a]ssuming equal value of the Apple DRM patents and the

patents-in-suit . . . divid[ing] the three patents-in-suit by 53 (50 Apple DRM patents plus the three
                                                 12
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 13 of 14 PageID #:
                                  32185



patents-in-suit.)” Dkt. No. 275-3 ¶ 235 (emphasis added). Mr. Thomas’ calculation is reminiscent

of a royalty stacking calculation. However, Mr. Thomas’ calculation diverges from royalty

stacking significantly. Mr. Thomas is not sure if any of the fifty patents were being practiced by

Apple at the time of the infringement. Furthermore, there is been no evidence cited in the report

(nor has Apple referred to any in the briefing) that any of the fifty patents were being practiced by

Apple at the time of infringement. See Dkt. No. 275-4 at 13. Simply owning a patent does not

mean that it is being practiced in a particular product. It cannot be assumed any one patent is being

practiced without a more thorough investigation/analysis—much less fifty patents. Mr. Thomas’

calculation is fatally flawed solely on that ground.

       However, assuming arguendo that each patent of the fifty Apple DRM patents were

practiced in the FairPlay functionality at the time of infringement, Mr. Thomas cannot assume that

each patent has equal value. The exercise of performing an apportionment analysis is to separate

the specific value of the patents-in-suit using reliable known methods. VirnetX, Inc., 767 F.3d at

1327. It would be unscientific to make a conclusory assumption that each patent has equal value.

Indeed, not all patents are created equal. An expert may conclude—by using evidentiary support—

that the patents-in-suit holds the same value as Apple’s other DRM patents, but Mr. Thomas cannot

simply make this assumption. The expert must tie his or her analysis to the facts of the case. Id. at

1331–34. Mr. Thomas’ assumptions cannot be made without any support. Merely stating a

conclusory assumption not predicated on evidence is inadmissible. Thus, Mr. Thomas’ method of

determining the value attributable to the patents-in-suit is unreliable.

        Mr. Thomas and his report cannot rely on his calculations of the value added by the

patents-in-suit to the FairPlay functionality. Accordingly, the Court STRIKES ¶ 235 of the report

and any testimony relying upon the calculation discussed in it.



                                                 13
Case 2:15-cv-01366-JRG-RSP Document 487 Filed 02/20/21 Page 14 of 14 PageID #:
                                  32186




       IV.    CONCLUSION

       After due consideration, the Motion is GRANTED-IN-PART. The Court STRIKES Mr.

Thomas’ calculations of the value added by the patents-in-suit to the FairPlay functionality

referenced in ¶ 235. In all other respects, the Motion is DENIED.
        SIGNED this 3rd day of January, 2012.
       SIGNED this 19th day of February, 2021.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE




                                              14
